Exhibit 10.2(o)

Schedule A

Notice of Performance Share Grant

 

Participant:    [—] Company:    WellPoint, Inc. Notice:    You have been granted
the following award of performance shares of common stock of the Company in
accordance with the terms of the Plan and the attached Performance Share
Agreement. Plan:    WellPoint Incentive Compensation Plan Grant:    Grant Date:
[—] Number of Performance Shares: [—] Performance Period:    The Performance
Period applicable to the number of your Performance Shares listed in the
“Shares” column below shall be the year ending on the date listed in the
“Vesting Date” column below, subject to the performance measure described below.

 

Shares

  

Vesting Date

         Notwithstanding the Vesting Dates indicated above, the number of
Performance Shares that vests on each Vesting Date above shall be subject to the
following performance measure: the above shares will be earned based on the
WellPoint, Inc. Adjusted Consolidated Operating Gain in the year of grant, as
approved by the Compensation Committee of the Board of Directors of WellPoint,
Inc. for the WellPoint, Inc. Annual Incentive Plan. You will earn between 0% and
150% of the number of shares awarded based on the following (share amounts will
be interpolated):

 

Operating Gain (in millions)

   $ 3,759.2     $ 4,422.6     $ 4,555.3  

Percent of Plan

     85 %     100 %     103 %

Percent of Shares Vesting

     0 %     100 %     150 %

 

   In the event that a Change of Control (as defined in the Plan)1 occurs before
your Termination, your Performance Share Grant will remain subject to the terms
of this Agreement, unless the successor company does not assume the Performance
Share Grant. If the successor company does not assume the Performance Share
Grant, then the Performance Shares shall immediately vest upon a Change of
Control. Rejection:    If you do not want to accept your Performance Shares,
please return this Agreement, executed by you on the last page of this
Agreement, at any time within sixty (60) days

 

1

For performance share awards to Angela F. Braly, “Change in Control” is defined
in her Employment Agreement with the Company dated February 24, 2007
(“Employment Agreement”) and this paragraph contains the appropriate references
to her Employment Agreement.

 

Performance Share Award Agreement

- 1 -



--------------------------------------------------------------------------------

   after the Grant Date to WellPoint, Inc., 120 Monument Circle, Indianapolis,
Indiana 46204, Attention: Stock Administration. Do not return a signed copy of
this Agreement if you accept your Performance Shares. If you do not return a
signed copy of this Agreement within sixty (60) days after the Grant Date, you
will have accepted your Performance Shares and agreed to the terms and
conditions set forth in this Agreement and the terms and conditions of the Plan.

 

Performance Share Award Agreement

- 2 -



--------------------------------------------------------------------------------

Performance Share Award Agreement

This Performance Share Award Agreement (this “Agreement”) dated as of the Grant
Date (the “Grant Date”) set forth in the Notice of Performance Share Grant
attached as Schedule A hereto (the “Grant Notice”) is made between WellPoint,
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.

1. Performance Period. The Performance Period with respect to the Performance
Shares shall be as set forth in the Grant Notice (the “Performance Period”). The
Participant acknowledges that the Performance Shares may not be sold,
transferred, pledged, assigned, encumbered, alienated, hypothecated or otherwise
disposed of (whether voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the completion of the applicable
portion of the Performance Period and subject to the performance measure
described in the attached Grant Notice, the restrictions set forth in this
Agreement with respect to the Performance Shares theretofore subject to such
completed Performance Period shall lapse and the Shares covered by the related
portion of the award shall be delivered, except as may be provided in accordance
with Section 9 hereof.

2. Ownership. Upon expiration of the applicable portion of the Performance
Period and subject to the performance measure described in the attached Grant
Notice, the Company shall transfer the Shares covered by the related portion of
the award to the Participant’s account with the Company’s captive broker.

3. Termination.

(a) Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of
service), the restrictions upon the Performance Shares shall continue to lapse
throughout the Performance Period; provided, however, that if the Participant’s
Termination due to Retirement is during the calendar year of the Grant Date, the
Performance Shares shall be forfeited on a pro-rata basis, measured by the
number of months in that calendar year during which the Participant was employed
by the Company or an Affiliate (e.g., if the Participant’s Retirement occurs in
September, 25% (or  3/12) of the Performance Shares will be forfeited), and the
Performance Period on the non-forfeited portion of the Performance Shares shall
continue to lapse throughout the Performance Period, subject to the performance
measure described in the attached Grant Notice.2

(b) Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable
WellPoint Long-Term Disability Plan), then the Performance Period shall
immediately lapse, causing any restrictions which would otherwise remain on the
Performance Shares to immediately lapse.3

(c) Other Terminations. Unless Section 3(d) is applicable, if the Participant’s
Termination is by the Company or an Affiliate or by the Participant for any
reason other than death, Disability or Retirement, then all Performance Shares
for which the Performance Period had not lapsed prior to the date of such
Termination shall be immediately forfeited.

(d) Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of a “work guideline” as
such term is defined in the WellPoint Associate Handbook) or (ii), if the
Participant participates in the WellPoint, Inc. Executive Agreement Plan (the
“Agreement Plan”), by the Participant for Good Reason (as defined in the
Agreement Plan), then the Performance Period on all Performance Shares shall
immediately lapse, causing any restrictions which would otherwise remain on the
Performance Shares to immediately lapse.4

 

2 Deleted in non-annual retention awards; paragraph is deleted from Angela F.
Braly’s performance share award agreement.

3 For awards to Angela F. Braly, “Disability” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

4 For awards to Angela F. Braly, “Change in Control” is defined in her
Employment Agreement and this section contains the appropriate reference to her
Employment Agreement.

 

Performance Share Award Agreement

- 3 -



--------------------------------------------------------------------------------

(e) Clawback Provision. Notwithstanding any other provisions of this Agreement
to the contrary, in the event that the Participant is a non-executive
participant in the WellPoint, Inc. Executive Agreement Plan (the “Agreement
Plan”) or is an Executive (as defined by the Company) at the time of the
Participant’s Termination, regardless of whether the Executive is then a
participant in such Agreement Plan, the Performance Shares shall be forfeited if
the Participant breaches any provision of Section 3.6 or 3.10 of the Agreement
Plan, in which case the Participant shall be subject to the “Return of
Consideration” provision contained in Section 3.7 of the Agreement Plan.5

4. Transferability of the Performance Shares. The Participant shall have the
right to appoint any individual or legal entity in writing, on a Designation of
Beneficiary form, as his/her beneficiary to receive any Performance Shares (to
the extent not previously terminated or forfeited) under this Agreement upon the
Participant’s death. Such designation under this Agreement may be revoked by the
Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Performance Shares will become part of the
Participant’s estate.

5. Taxes and Withholdings. Upon the expiration of the applicable portion of the
Performance Period (and delivery of the underlying Shares), or as of which the
value of any Performance Shares first becomes includible in the Participant’s
gross income for income tax purposes, the Participant shall notify the Company
if the Participant wishes to pay the Company in cash, check or with shares of
WellPoint common stock already owned for the satisfaction of any taxes of any
kind required by law to be withheld with respect to such Performance Shares;
provided, however, that pursuant to any procedures, and subject to any
limitations as the Compensation Committee of the Board of Directors of the
Company (“Committee”) may prescribe and subject to applicable law, if the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Performance Period, then the Participant will satisfy
such withholding obligations by withholding a portion otherwise deliverable to
the Participant pursuant to the Performance Shares (provided, however, that the
amount of any portion so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income). Any such election made by the Participant must
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

6. No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Performance Shares, for record dates occurring on or after the
Grant Date and prior to the date any such Performance Shares vest in accordance
with this Agreement.

7. No Right to Continued Employment. Neither the Performance Shares nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the Company,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to have restrictions on the Performance Shares lapse
is earned only by continuing as an employee of the Company or an Affiliate at
the will of the Company or such Affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being hired, being granted the Performance Shares or
acquiring Shares hereunder.

 

5 For awards to Angela F. Braly, restrictive covenants and clawback provisions
are included in her Employment Agreement and this section contains the
appropriate reference to her Employment Agreement.

 

Performance Share Award Agreement

- 4 -



--------------------------------------------------------------------------------

8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.

9. Compliance with Laws and Regulations.

(a) The Performance Shares and the obligation of the Company to deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b) The Shares received upon the expiration of the applicable portion of the
Performance Period shall have been registered under the Securities Act of 1933
(“Securities Act”). If the Participant is an “affiliate” of the Company, as that
term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

10. Code Section 409A Compliance. It is intended that this Agreement meet the
short-term deferral exception from Code Section 409A. This Agreement and the
Plan shall be administered in a manner consistent with this intent and any
provision that would cause the Agreement or Plan to fail to satisfy this
exception shall have no force and effect.

11. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.

12. Other Plans. The Participant acknowledges that any income derived from the
Performance Shares shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

 

Performance Share Award Agreement

- 5 -



--------------------------------------------------------------------------------

WELLPOINT, INC. By:  

 

Printed:   William J. Ryan Its:   Chairman, Compensation Committee   WellPoint,
Inc. Board of Directors

 

I DO NOT accept this Performance Share Award:     Signature:  

 

      Printed Name:  

 

    Date:  

 

 

Performance Share Award Agreement

- 6 -